        Case 7:21-mj-04540-UA Document 17 Filed 06/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                    V. -                                    AFFIRMATION

 MELODIE MONTEFUSCO,                                        21 Mag. 4540
                                    Defendant.




STATE OF NEW YORK )
COUNTY OF WESTCHESTER : ss.:
SOUTHERN DISTRICT OF NEW YORK )

       SHIVA LOGARAJAH, under penalty of perjury, hereby affirms as follows:

       1. I am an Assistant United States Attorney in the Southern District of New York. I

submit this affirmation in support of an application for a second order of continuance of the time

within which an indictment or information would otherwise have to be filed, pursuant to 1 8 U.S.C.


§3161(h)(7)(A).

       MELODIE MONTEFUSCO, the defendant, was charged with violations of 18 U.S.C. §§

371 and 1952(a)(3) in a complaint dated April 27, 2021. The defendant was presented by

videoconference before Magistrate Judge Andrew E. Krause on April 28, 2021, and the defendant

was released on certain conditions including but not limited to a $14,000 secured bond and a


$36,000 unsecured bond.

       2. James Neuman, Esq., attorney for the defendant, has since been engaging


in preliminary discussions with the Government concerning a possible disposition of this case

without trial, and those discussions are ongoing. The Government hereby requests that a

continuance of 28 days be granted, during which time we may pursue further discussions.
         Case 7:21-mj-04540-UA Document 17 Filed 06/23/21 Page 2 of 2




        3. On June 22, 2021, Mr. Neuman, counsel for the defendant, agreed by phone on

behalf of the defendant that the requested continuance of 28 days is appropriate in these

circumstances.


       4. For the reasons stated above, the ends of justice served by the granting of the

continuance requested outweigh the best interests of the public and defendant in a speedy trial.

        5. Pursuant to Title 28, United States Code, Section 1746, I declare under penalties of

perjury that the foregoing is true and correct.

Executed on June 23, 2021.




                                                  SHIVA LOGARAJAH
                                                  Assistant United States Attorney
